UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7738


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLEMENTINE BULLOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.     Norman K. Moon,
Senior District Judge. (3:10-cr-00032-NKM-11)


Submitted:   May 31, 2012                     Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clementine Bullock, Appellant Pro Se. Elliott J. Casey, Joseph
D. Platania, OFFICE OF THE UNITED STATES ATTORNEY, Ronald
Mitchell    Huber,    Assistant     United States    Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clementine Bullock appeals the district court’s orders

denying her 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

in her sentence based on Amendment 750 to the U.S. Sentencing

Guidelines Manual (2010) and reconsideration of that order.                           We

have reviewed the record and hold the district court did not

abuse its discretion in denying the relief Bullock sought.                            See

United    States    v.       Munn,    595   F.3d    183,   186    (4th    Cir.    2010)

(stating standard of review).                    Accordingly, we affirm for the

reasons    stated       by    the    district      court   in   its     order   denying

reconsideration.             See United States v. Bullock, No. 3:10-cr-

00032-NKM-11 (W.D. Va. filed Nov. 17, 2011 & entered Nov. 18,

2011; Dec. 8, 2011).            We dispense with oral argument because the

facts    and    legal    contentions        are    adequately     presented      in   the

materials      before     the    court      and    argument     would    not    aid   the

decisional process.



                                                                                AFFIRMED




                                             2